Count 1 of the indictment was nol. prossed upon motion of the state, and this appellant was arraigned and pleaded not guilty to count 2, which charged him with the unlawful possession of a still, etc., to be used for the purpose of manufacturing prohibited liquors or beverages. He was convicted under said count and was duly sentenced to serve an indeterminate term of imprisonment in the penitentiary as the law requires.
No exceptions were reserved pending the examination of witnesses. At the close of the state's case, the defendant rested also, and offered no evidence in his behalf.
The sufficiency of the evidence to sustain a conviction was not challenged by requesting the affirmative charge. This cause is here rested upon certain exceptions to the court's oral charge, and also upon the action of the court in overruling the defendant's motion for a new trial.
The foregoing insistences are so clearly without merit a discussion of the points of decision is not necessary. As we view the evidence in this case, it presented a jury question, and the court submitted the case to the jury without semblance of error.
The court's oral charge when considered as a whole, as it must be considered, was a correct charge upon the issues involved in this case. The exceptions to this charge cannot be sustained. The motion for new trial was properly overruled.
No prejudicial error appearing, the judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed.